Williams, J.:
It was claimed on the part of the plaintiff that the brass pipe back of the mnd drum exploded at the joint of the flange union. The defend-, ant claimed there was no evidence whatever that the 'pipe burst or gave way at that joint, and no evidence hi any way to-show how or why the accident occurred. The plaintiff testified that immediately upon his opening the stop cock the explosion occurred, the doors to the flues were thrown open and the door frames were blown out of .place, and steam, water and ashes came out against him, knocked him down and injured him; that he was burned and scalded so that the skin came off from different parts of his body, and there were ashes all over him, and that he was in bed and in the house for a. long time. Olackin, a helper of the plaintiff, was present at the time of the accident, and he testified, among other things, that he heard the pipe crack at the time of the explosion. Dellett, an engineer in the employ of the defendant, was in the engine room at the time of the accident, and went down into the boiler room an hour or so after the explosion, and he testified that on that same afternoon, or soon after the accident, he saw a broken pipe; that the chief engineer, O’Keefe, brought it into- the engine room, and that, the pipe he saw was broken, in the thread, but he did not see any flange union, and could not say that this broken pipe had been connected with any flange union, and he could not say that the broken-pipe was in the boiler at the time of the explosion. O’Keefe was-not produced as a witness on the trial, and theré was no proof on the part of the defendant as to. what examination or repairs of the boiler or pipes were made after the explosion, though it appeared that the boiler Was subsequently repaired; neither was there any proof on the part of the defendant as to whether this broken pipe was taken from the boiler after the explosion, nor as to where O’Keefe found .it, or as to where it came from. There was evidence tending to show that there had been some defect and leaking-of water at the flange union in this boiler a few days before the explosion, and that repairs had been made thereon. There Was also evidence tending to' show that such a flange unión was an unsafe and dangerous construction, and was liable to give way and cause an explosion. It would seem that it was within the power of the defendant to show just what the character of the *241explosion was, and just what pipe, if any, was broken if it was not the pipe at the joint of the flange union in question. It is hardly credible that an examination was not made by the chief engineer and the precise condition of things ascertained after the explosion occurred, and in the absence of any evidence on the part of the defendant upon this subject, we think there was evidence in the case from which the jury might well find, and were justified in finding, that the pipe gave way at the joint of the flange union as claimed by the plaintiff.
Much evidence was given in the case, upon the one side and the other, as to whether the defendant was guilty of negligence in furnishing the pipes and the flange in question as machinery for the use of its employee, whether the construction was defective, was unsafe and dangerous, and whether it was the fault of the defendant that it was there. This evidence was conflicting, and all these questions relating to the alleged negligence of the defendant were submitted to the jury in a charge wherein the learned trial court correctly stated the principles of law applicable thereto, and fairly and impartially called attention to the evidence. We do not deem it necessary to refer to the evidence in detail or to discuss the principles of law laid down. We think, upon all the evidence in the case, that the question of the defendant’s negligence was one of fact for the determination of the jury, and that they were justified in the conclusion they arrived at.
The defendant claimed that the explosion occurred, not at the time the plaintiff opened the blow-off cock, but when he closed it, and that the cause of the explosion was the sudden shutting off of the steam ; that plaintiff ought to have closed the cock slowly, and was guilty of negligence in this respect, which was the real cause of the explosion. This, if true, would charge plaintiff, with contributory negligence and would bar his right to recover. Some evidence was given on the part of the defendant tending to show this state of facts. The plaintiff’s evidence was, however, positive that the explosion occurred immediately upon his opening the stop, cock, and that it did not take pflace when he was closing it. Upon the whole evidence it was a question for the jury whether the plaintiff was free from contributory negligence, and their finding in his favor *242upon that question was justified by the evidence and should not he disturbed.
The question of the extent of the plaintiff’s injuries and the amount of damages that would fairly compensate him therefor was also one for the jury. The verdict was not large, but was quite moderate, and we see no reason to interfere with the conclusion arrived at by the jury.
There were exceptions to the reception of evidence and. to the charge to the jury, but they are not of sufficient merit to call for special notice.
We think the judgment should be affirmed, with costs.
' Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment affirmed,' with costs.